Name: 1999/761/EC: Commission Decision of 8 November 1999 amending Decision 98/393/EC of 19 May 1998 on financial assistance from the Community for storage in France, Italy and the United Kingdom of antigen for production of foot-and-mouth disease vaccine (notified under document number C(1999) 3608) (Text with EEA relevance) (Only the English text is authentic
 Type: Decision_ENTSCHEID
 Subject Matter: health;  economic geography;  economic policy;  distributive trades;  cooperation policy;  agricultural activity
 Date Published: 1999-11-23

 Avis juridique important|31999D07611999/761/EC: Commission Decision of 8 November 1999 amending Decision 98/393/EC of 19 May 1998 on financial assistance from the Community for storage in France, Italy and the United Kingdom of antigen for production of foot-and-mouth disease vaccine (notified under document number C(1999) 3608) (Text with EEA relevance) (Only the English text is authentic Official Journal L 300 , 23/11/1999 P. 0037 - 0037COMMISSION DECISIONof 8 November 1999amending Decision 98/393/EC of 19 May 1998 on financial assistance from the Community for storage in France, Italy and the United Kingdom of antigen for production of foot-and-mouth disease vaccine(notified under document number C(1999) 3608)(Only the English text is authentic)(Text with EEA relevance)(1999/761/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 94/370/EC(2), and in particular Article 14 thereof,(1) Whereas by virtue of Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines(3), the establishment of antigen banks is part of the Community's action to create Community reserves of foot-and-mouth disease vaccine;(2) Whereas Article 3 of that Decision designates among others the Institute for Animal Health at Pirbright in the United Kingdom as antigen banks holding Community reserves of foot-and-mouth disease antigen;(3) Whereas in accordance with Article 4 of Commission Decision 98/393/EC of 19 May 1998 on financial assistance from the Community for storage in France, Italy and the United Kingdom of antigen for production of foot-and-mouth disease vaccine(4) Community assistance shall be paid on the basis of supporting documentation submitted to the Commission before 1 March 1999;(4) Whereas for technical reasons the Institute for Animal Health in Pirbright has submitted the required supporting documentation on 1 June 1999; whereas therefore in paragraph 2 of this Article the date "1 March 1999" should be modified in order to allow the payment of financial assistance;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In paragraph 2 of Article 4 of Decision 98/393/EC the date "1 March 1999" is replaced by "1 July 1999".Article 2This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 8 November 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 168, 2.7.1994, p. 31.(3) OJ L 368, 31.12.1991, p. 21.(4) OJ L 176, 20.6.1998, p. 25.